DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 11 are amended. Claims 13 is newly added. Claims 2, 5-8, 10 & 12 are cancelled. Claims 1, 3-4, 9, 11 & 13 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 9, 11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170352871 A1) in view of Sudoh (US 2014/0231707 A1) and Tsuchiya (US 2017/0110729 A1) and Song (US 2016/0276657 A1).
Regarding claims 1, 3-4, 11 & 13, Kim teaches a rechargeable lithium battery comprising a positive electrode including a positive active material; an electrolyte and a negative electrode ([0060]-[0082]) including a negative active material comprising a plurality of primary particles of a crystalline carbon-based material such as artificial graphite and a secondary particle comprising a mixture of both an assembly of primary particles and a binder pitch ([0025]-[0026] & [0097]), wherein an average particle diameter (D50) of the secondary particle ranges from 10 µm to 25 µm and an average particle diameter (D50) of the primary particles ranges from 5 µm to 15 µm which gives a ratio of the average particle diameter (D50) of the secondary particle to the average particle diameter (D50) of the primary particles ranging from 0.66 to 5 ([0027]) which each overlap with the presently claimed ranges of claims 1 & 3-4. Kim further teaches, in an x-ray diffraction pattern of the negative electrode active material, the I002/I110 that is a ratio of X-ray diffraction intensities at a (002) plane and a (110) plane ranging from 83.33 to 133.33 ([0027]). Kim also teaches an anode density of about 1.5 g/cc to about 1.7 g/cc ([0059]) and thus a ratio of X-ray diffraction intensities of the negative active material at a (002) plane and a (110) plane and a pellet density of the negative active material ranges from about 49.01 to about 88.86 which reads on the presently claimed range in claim 1. 					However, Kim is silent as to an aspect ratio of the primary particles ranging from about 1.5 to about 5; the crystalline carbon-based material being a needle-cokes type crystalline carbon-based material; and the binder pitch being coal pitch and/or petroleum pitch, wherein a weight ratio between the primary particles and the binder pitch of the negative electrode active material for the rechargeable battery being 5:5 to 9.9:0.1 (claim 1) and 5:5 to 9:1 (claim 13).		Sudoh teaches a rechargeable lithium battery negative electrode including a negative active material comprising a primary particle of a crystalline carbon-based material such as coke-based artificial graphite and a secondary particle that is an assembly of the primary particles, wherein an aspect ratio of the primary particles is preferably from 1 to 4 ([0008], [0014] & [0029]).											It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to set an aspect ratio of Kim’s primary particles preferably from 1 to 4 because “by setting the aspect ratio of the particles to be small, a high energy density electrode satisfying the energy density required for a large battery can be produced” as taught by Sudoh ([0029]).													Tsuchiya teaches a rechargeable lithium battery negative electrode including a negative electrode active material comprising a secondary particle formed by aggregating a plurality of primary particles of graphite using a petroleum-based or coal-based pitch, wherein the primary particles and the binder pitch are present in a weight ratio of 100:5 to 100:80 ([0086], [0090]-[0093] & [0096]) which overlaps with the presently claimed ranges of claims 1 & 13.			It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a petroleum-based or coal-based pitch as the binder pitch in view of its suitability as a binder pitch for aggregating a plurality of primary graphite particles as taught by Tsuchiya. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the present invention, to set a weight ratio of the primary particles and the binder pitch to a range of 100:5 to 100:80 in order to prevent an excessive increase in the aspect ratio and specific surface area of the graphite particle and to reduce a content of the carbon residue derived from the binder pitch to less than 30% after calcination as taught by Tsuchiya ([0096]). 						Moreover, one of ordinary skill in the art, before the effective filing date of the present invention, readily understands that needle-coke is well-known within the art for forming an artificial graphite material for use as an anode active material as taught by Song ([0029] & [0046]-[0047]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.
Regarding claim 9, Kim as modified by Sudoh, Tsuchiya and Song teaches the negative active material of claim 1, as shown above. Kim also teaches the negative active material further including a Si-based material or Sn-based material ([0046] & [0049]-[0050]).

Response to Arguments
Applicant’s arguments with respect to claims 06/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to instant claims 1 & 11 has prompted a new ground of rejection as presented above. As instantly claimed, claims 1, 3-4, 9, 11 & 13 are found to be obvious over the combined teachings of Kim, Sudoh, Tsuchiya and Song. 								Thus, in view of the foregoing, claims 1, 3-4, 9, 11 & 13 stand rejected.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727